           Case 3:20-cv-00433-WIG Document 39 Filed 12/22/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


                                                :
 JEFFREY SCHLOSSER,                             :
      Plaintiff,                                :          No. 3:20-cv-433 (WIG)
                                                :
           v.                                   :
                                                :
 DENISE WALKER, et al.,                         :
      Defendants.                               :
                                                :


                                     RULING AND ORDER

       Plaintiff, Jeffrey Schlosser (“Schlosser”), currently confined at Cheshire Correctional

Institution in Cheshire, Connecticut, filed this complaint pro se under 42 U.S.C. § 1983. The

sole remaining claim is a Fourteenth Amendment deliberate indifference to health and safety

claim against defendants Walker, Maldonado, Tiriolo, Norfleet, Russell, Cepelak, and Santiago

in their individual capacities. The claim is based on unsanitary conditions of confinement at New

Haven Correctional Center.

       Schlosser seeks leave to inspect New Haven Correctional Center pursuant to Federal Rule of

Civil Procedure 34. Leave of court is not required to conduct discovery. Thus, the request is denied

as moot.

       Schlosser also stated that, as he is incarcerated, he cannot inspect the facility himself and asks

the court to appoint a representative of OSHA to conduct the inspection of New Haven Correctional

Center on his behalf. Although Schlosser has been granted leave to proceed in forma pauperis in this

action, Doc. No. 8, that status does not entitle him to court payment of discovery expenses. See

Goode v. Faneuff, No. 3:04CV1524(WWE), 2006 WL 2401593, at *1 (D. Conn. Aug. 18, 2006)

(citing cases). Schlosser’s request for appointment of an OSHA representative to inspect New Haven
          Case 3:20-cv-00433-WIG Document 39 Filed 12/22/20 Page 2 of 2




Correctional Center is denied.

        Furthermore, while the court has a greater burden and greater responsibility to see that justice

is done in pro se cases, the court “need not act as an advocate for pro se litigants.” Davis v. Kelly,

160 F.3d 917, 922 (2d Cir. 1998). Were the court to arrange for an OSHA representative to inspect

New Haven Correctional Center, it would be acting as Schlosser’s advocate, a role the court declines.

Schlosser may contact OSHA himself or arrange for another representative to conduct the inspection.

        Schlosser’s Request to Permit Inspection [Doc. No. 32] is DENIED as moot with regard to

the ability to conduct an inspection and DENIED as to the request for appointment of an OSHA

representative to conduct the inspection.

        So ordered.

        Dated at Bridgeport, Connecticut, this 22nd day of December 2020.



                                                         ___/s/_______________________
                                                         William I. Garfinkel
                                                         United States Magistrate Judge




                                                    2
